1    Monica Perales
     Attorney at Law: 297739
2    Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
3    Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
4    Fax: (562) 868-8868
     E-mail: rohlfing.office@rohlfinglaw.com
5
     Attorneys for Plaintiff
6    Carlos Francisco Sousa
7                         UNITED STATES DISTRICT COURT
8                        EASTERN DISTRICT OF CALIFORNIA
9
10   CARLOS FRANCISCO SOUSA,                  )   No. 2:19-cv-00779-DB
                                              )
11                Plaintiff,                  )   STIPULATION AND ORDER FOR
                                              )   THE AWARD AND PAYMENT OF
12         vs.                                )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO THE EQUAL
13   ANDREW SAUL,                             )   ACCESS TO JUSTICE ACT, 28 U.S.C.
     Commissioner of Social Security,         )   § 2412(d) AND COSTS PURSUANT
14                                            )   TO 28 U.S.C. § 1920
                  Defendant.                  )
15                                            )
                                              )
16
17         TO THE HONORABLE DEBORAH BARNES, MAGISTRATE JUDGE
18   OF THE DISTRICT COURT:
19         IT IS HEREBY STIPULATED by and between the parties through their
20   undersigned counsel, subject to the approval of the Court, that Carlos Francisco
21   Sousa be awarded attorney fees and expenses in the amount of four thousand five
22   hundred dollars ($4,500.00) under the Equal Access to Justice Act (EAJA), 28
23   U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920. This amount represents
24   compensation for all legal services rendered on behalf of Plaintiff by counsel in
25   connection with this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
26

                                              -1-
1           After the Court issues an order for EAJA fees to Carlos Francisco Sousa,
2    the government will consider the matter of Carlos Francisco Sousa's assignment of
3    EAJA fees to Monica Perales. The retainer agreement containing the assignment is
4    attached as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010),
5    the ability to honor the assignment will depend on whether the fees are subject to
6    any offset allowed under the United States Department of the Treasury's Offset
7    Program. After the order for EAJA fees is entered, the government will determine
8    whether they are subject to any offset.
9           Fees shall be made payable to Carlos Francisco Sousa, but if the
10   Department of the Treasury determines that Carlos Francisco Sousa does not owe a
11   federal debt, then the government shall cause the payment of fees, expenses and
12   costs to be made directly to Law Offices of Lawrence D. Rohlfing, pursuant to the
13   assignment executed by Carlos Francisco Sousa.1 Any payments made shall be
14   delivered to Monica Perales.
15          This stipulation constitutes a compromise settlement of Carlos Francisco
16   Sousa's request for EAJA attorney fees, and does not constitute an admission of
17   liability on the part of Defendant under the EAJA or otherwise. Payment of the
18   agreed amount shall constitute a complete release from, and bar to, any and all
19   claims that Carlos Francisco Sousa and/or Monica Perales including Law Offices
20   of Lawrence D. Rohlfing may have relating to EAJA attorney fees in connection
21   with this action.
22
23
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
                                               -2-
1          This award is without prejudice to the rights of Monica Perales and/or the
2    Law Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees
3    under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
4    DATE: December 9, 2020            Respectfully submitted,
5                                      LAW OFFICES OF LAWRENCE D. ROHLFING
6                                           /s/ Monica Perales
                                   BY: __________________
7                                     Monica Perales
                                      Attorney for plaintiff Carlos Francisco Sousa
8
9
     DATED:                            MCGREGOR W. SCOTT
10                                     United States Attorney
11
                                              /s/ Tina Naicker
12
13                                     TINA NAICKER
                                       Special Assistant United States Attorney
14                                     Attorneys for Defendant ANDREW SAUL,
                                       Commissioner of Social Security
15                                     (Per e-mail authorization)

16
17
18
                                              ORDER
19         Pursuant to the parties’ stipulation, IT IS SO ORDERED.
20   DATED: MAY 12, 2021               /s/ DEBORAH BARNES
                                       UNITED STATES MAGISTRATE JUDGE
21
22
23                              ___________________________________
24
25
26

                                                -3-
